Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 1-8 are allowed under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.
Claims 9-18 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-8 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, 6 and 8 of Yamaguchi (US 11206096 B2, hereinafter Yamaguchi ‘096). 
Regarding Claims 1-8, the claims are not patentably distinct with Yamaguchi ‘096. 
See the following comparison table. 
Instant Application 17/384,284
Parent Patent 11,266,096
1, An electronic control apparatus comprising:

two or more information items to be updated at respective predetermined timings;

an information multiplex apparatus that multiplexes the two or more information items;

a transmission circuit that periodically transmits multiplexed transmission data outputted by the information multiplex apparatus; and

a transmission counter that counts the number of transmissions transmitted by the transmission circuit,

wherein based on a count value held by the transmission counter, the information multiplex apparatus forms the multiplexed transmission data by selecting or dividing at least part of each of the two or more information items, based on respective sizes of the two or more information items, a counter period of the transmission counter, and a transmission margin degree,

[(Examiner’s Comments:
The above limitations are patentably equivalent with the parent claimed limitations.)]





wherein the electronic control apparatus further comprising:

a reception circuit that receives the multiplexed transmission data transmitted by the transmission circuit;

an information division apparatus that divides reception data received by the reception circuit;

two or more information buffers in which the divided reception data items are stored; and

two or more information processing apparatuses that obtain the two or more information buffers in two or more different periods, 

wherein the information multiplex apparatus multiplexes the two or more information items in such a way that each of all reception data items stored in the two or more information buffers is updated in an interval shorter than a period in which the two or more information processing apparatuses obtain the respective stored reception data items from the two or more information buffers, and 

wherein when the information division apparatus receives an error detection information, the information multiplex apparatus holds reception data stored in the information buffer.

[(Examiner’s Comments:
The above limitations are patentably equivalent with the parent claimed limitations.)]

[(Conclusion: the instant Claim 1 is non-statutory double patenting of parent patent Yamaguchi ‘096 Claim 1.)]

1, An electronic control apparatus comprising: 

two or more information items to be updated at respective predetermined timings; 

an information multiplex apparatus that multiplexes the two or more information items; 

a transmission circuit that periodically transmits multiplexed transmission data outputted by the information multiplex apparatus; and 

a transmission counter that counts the number of transmissions transmitted by the transmission circuit, 

wherein based on a count value held by the transmission counter, the information multiplex apparatus forms the multiplexed transmission data by selecting or dividing at least part of each of the two or more information items, based on respective sizes of the two or more information items, a counter period of the transmission counter, and a transmission margin degree, 





wherein the information multiplex apparatus adds error detection information to each of the transmission data items, 

wherein the electronic control apparatus further comprises: 

a reception circuit that receives the multiplexed transmission data transmitted by the transmission circuit; 

an information division apparatus that divides reception data received by the reception circuit; 

two or more information buffers in which the divided reception data items are stored; and 

two or more information processing apparatuses that obtain the two or more information buffers in two or more different periods, 

wherein the information multiplex apparatus multiplexes the two or more information items in such a way that each of all reception data items stored in the two or more information buffers is updated in an interval shorter than a period in which the two or more information processing apparatuses obtain the respective stored reception data items from the two or more information buffers, and 

wherein when the information division apparatus receives the error detection information, the information multiplex apparatus holds reception data stored in the information buffer.


[(Examiner’s Comments:
The instant claims 2-6 below are patentably equivalent with the corresponding parent claims.)]


2, The electronic control apparatus according to claim 1, wherein the information multiplex apparatus adds the count value of the transmission counter to the transmission data.

2, The electronic control apparatus according to claim 1, wherein the information multiplex apparatus adds the count value of the transmission counter to the transmission data.

3, The electronic control apparatus according to claim 1, wherein respective priority degrees are provided to the two or more information items, and a frequency of transmitting data having a priority degree higher than that of another information is made larger than a frequency of transmitting said another information.

4, The electronic control apparatus according to claim 1, wherein respective priority degrees are provided to the two or more information items, and a frequency of transmitting data having a priority degree higher than that of another information is made larger than a frequency of transmitting said another information.

4, The electronic control apparatus according to claim 3, wherein the priority degree is included in a the count value of the transmission counter.

6, The electronic control apparatus according to claim 4, wherein the priority degree is included in the count value of the transmission counter.

5, The electronic control apparatus according to claim 1, wherein the information multiplex apparatus adds error detection information to each of the transmission data items.

1, ……
wherein the information multiplex apparatus adds error detection information to each of the transmission data items, 

6, The electronic control apparatus according to claim 1, wherein a whole size of the transmission data outputted by the information multiplex apparatus is constant.

8, The electronic control apparatus according to claim 1, wherein a whole size of the transmission data outputted by the information multiplex apparatus is constant.

Claims 7-8 are rejected based on the same rationales of Claims 1 and 3.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUNG LIU/Primary Examiner, Art Unit 2473